Citation Nr: 1735474	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-35 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and sleep disturbance.  


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2008 to March 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  Jurisdiction is currently held by the RO in Phoenix, Arizona.

The Veteran testified at a March 2016 Board hearing before a Veterans Law Judge (VLJ).  In July 2017, the Board issued a letter informing the Veteran that the VLJ who presided over the March 2016 Board hearing was no longer with the Board.  The letter advised the Veteran of the option of testifying at a hearing before another VLJ who would decide the claim.  38 C.F.R. §§ 20.707, 20.717 (2016).  In correspondence that same month, the Veteran responded that he did not want a new Board hearing.

The Board most recently remanded the issue in September 2016 to obtain VA medical records and provide the Veteran with an VA medical examination.  As discussed further below, the Board's directives have not been substantially complied with and remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his psychiatric disorder is a result of his military service.  Specifically, the Veteran alleges that he had fear of being disciplined by his superiors, which caused anxiety.  During service, the Veteran was diagnosed with an adjustment disorder with anxious and depressed mood.  See January 2009 Mental Health Treatment Note.  Subsequently, the Veteran was honorably discharged under AR 635-200, Chapter 5-17, for "Other Designated Physical or Mental Condition," after recommendation by a military clinical psychologist.   

The Board notes that the Veteran was most recently afforded a VA examination in October 2016.  However, the Board finds that the examination is inadequate for adjudication purposes.  The VA examiner opined that the Veteran's psychiatric disorder was less likely than not incurred in or caused by service because the Veteran's reported symptoms during military service were caused by stressors that are no longer present.  In addition, the examiner stated that the Veteran's "current symptoms of depression and anxiety are more likely than not secondary to an unspecified personality disorder that more likely than not predates military service."  

However, in the prior remand, the examiner was requested to address the Veteran's symptoms of continuity of symptomatology as described during the March 2016 hearing.  A review of the claim file shows the transcript from the Veteran's March 2016 Board hearing has not been associated with the claim file.  Moreover, the examiner did not address the Veteran's testimony.  As such the Board finds the prior remand orders were not fully complied with and a remand is needed to associate a transcript of the hearing to the record and for a new VA opinion. 

Moreover, the October 2016 is inadequate in that the reasoning for the opinion consists of a recitation of facts rather than an analysis of the same.  Additionally, the October 2016 examiner rendered a diagnosis of unspecified personality disorder but failed to reconcile this with or discuss the diagnosis of major depressive disorder noted in the July 2015 DBQ.

On remand, the RO must obtain the transcript and make it available to the VA examiner for review.  Likewise, while on remand, the RO also should attempt to obtain the Veteran's updated VA treatment records and private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures.

2.  Associate the March 2016 Board hearing transcript with the Veteran's claim file.

3.  After completing the requested development, return the claim file to a VA examiner different than the one who provided the October 2016 medical opinion for a VA examination and to obtain an opinion as to the nature and etiology of any diagnosed psychiatric disability.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  After reviewing the claim file and an examination of the Veteran, the examiner should:

a) Confirm the existence of any currently and previously diagnosed psychiatric disorders, including depression and sleep disorders.  If the examiner finds that a previously diagnosed psychiatric disorder no longer exists, this should be clearly stated and a reason for their finding should be provided.  

b) For each diagnosis identified, current or previous, provide an opinion as to whether the disability was incurred in or aggravated by the Veteran's active duty service.  The analysis must include a discussion of the Veteran's testimony that his symptoms continued after service.  

The examiner must provide a full rationale for all opinions provided.  The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.  The examiner must consider and address the following evidence in making a determination:

a.)  December 2008 Mental Health Records;

b.)  January 2009 Mental Health Records;

c.)  February 2009 Report of Mental Status Evaluation;

d.)  Separation from Service Memorandums;

e.)  Veteran's 2017 Handwritten Statement;

f.)  February 2011 VA Examination and Addendum Opinion;

g.)  July 2015 VA Examination; and,

h.)  October 2016 VA Examination and Opinion

4.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




